Title: To James Madison from Unite Dodge, 20 April 1802
From: Dodge, Unite
To: Madison, James


					
						Duplicate.
						Sir
						Cap-Français April 20. 1802
					
					I have the honour to inform you that the General commercial Agent of the United States at 

St. Domingo left here the 17 inst for Baltimore in the Ship Ardent Capt. Groom.
					Previous to Colol. Lear’s departure he favoured me with a promotion to perform the 

duties of the office, in his absence—as far as relates to Certificates, Protests &ca for American 

citizens, which I shall perform to the best of my abilities and with every exertion to give the utmost 

satisfaction to my fellow Citizens.
					The unfortunate, and I have no doubt, innnocent, Captains Rogers & Davidson are still 

under close confinemt. in the common prison without any prospect of relief by Trial or otherwise; 

But a Trial has not been that necessary, since the punishmt. now inflicting upon them is due only 

to the worst of criminals: on this Subject however as well as all others, Colol. Lear only is fully 

qualified & prepar’d to give the most ample & correct details. I therefore shall not make any 

remarks further than to add, that the same unfriendly disposition manifested from the arrival of the 

Fleet, still continues, and that the cause is not owing to any improper conduct, that I am 

acquainted with, on the part of my Countymen.
					Shou’d you, Sir, think proper to honour me with any further Instructions in addition to 

what has been confided to me by Colo: Lear, I shall conform thereto and not be influenced one 

moment by any seperate wish or Interest of my own.
					The port of St. Domingo is open to our Vessels from this date—the same as this & port 

republican. I have the honour to be Most Respectfully Sir Your very obedt. Servant
					
						U Dodge
					
					
						NB. 30 April I have the inexpressible pleasure to add that Capt. Rogers is the Bearer of this—he was 

released together with Capt. Davidson on the 28th. Inst.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
